--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into and effective as of May 18,
2009 (“Effective Date”), by and between LAPOLLA INDUSTRIES, INC., a Delaware
Corporation (“Company”) and Michael T. Adams (“Executive”).


W I T N E S S E T H:


WHEREAS, Company acknowledges that Executive has been working for the Company in
various capacities since January 1997 and is currently the Chief Governance
Officer, Executive Vice President, and Corporate Secretary of the Company; and


WHEREAS, Company wishes to continue Executive’s employment and Executive wishes
to accept such continued employment, subject to the terms and conditions
hereinafter set forth.


NOW THEREFORE, the parties hereto, in consideration of the premises and mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:


1.             EMPLOYMENT TERM.  Company hereby agrees to employ the Executive,
and the Executive hereby accepts such employment for a period beginning on the
Effective Date and ending December 31, 2011, unless sooner terminated in
accordance with Section 6 hereof (“Employment Period”).


2.             POSITION; DUTIES.  During the Employment Period, Executive shall
hold the title and position of Chief Governance Officer, Executive Vice
President, and Corporate Secretary of the Company and shall have the duties and
responsibilities usually vested in such capacities, as determined from time to
time by the Chief Executive Officer, Board of Directors and By-laws.


3.             MANNER OF PERFORMANCE.  Executive shall serve the Company with
his best efforts and all his skill and ability in the performance of his duties
hereunder.  Executive shall carry out his duties in a competent and professional
manner, to the reasonable satisfaction of the Chief Executive Officer in his
Executive Vice President capacity and Board of Directors in his Chief Governance
Officer and Corporate Secretary capacities, shall work with other Executives of
the Company and generally promote the best interests of the Company and its
stockholders.


4.             COMPENSATION AND RELATED MATTERS.  Executive’s compensation for
his services shall be as follows:


4.1           Base Compensation.  During the Employment Period, Executive shall
receive an annual base salary ("Annual Base Salary") of $175,000, payable in
accordance with the Company’s normal payroll practices. Executive’s Annual Base
Salary will be reviewed by the Chief Executive Officer on an annual basis as
well as by the Compensation Committee of the Board of Directors and may be
increased from time to time, in the discretion of the Compensation
Committee.  The term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as adjusted from time to time.


4.2           Bonus.  As determined by the Chief Executive Officer, Executive
shall be eligible for bonus consideration as and if bonuses are paid to other
Executives on an annual basis.


4.3           Awards.  During the Employment Period, Executive may be entitled
to earn awards under equity or other plans or programs that the Company may from
time to time, in its discretion, determine to put into effect (“Awards”). The
administrator of these plans or programs shall determine the terms, conditions,
performance criteria and restrictions of the Awards.


4.4           Transaction Bonus.  During the Employment Period, and provided
Executive is still employed by the Company, upon consummation of a Change in
Control, in addition to any other payments or benefits applicable thereto under
this Agreement, Executive shall be entitled to a Transaction Bonus equal to one
and one half percent (1 ½ %) of the “Transaction Value”, which means the total
amount of consideration paid in respect of the transaction that resulted in the
Change in Control.  Said Transaction Bonus shall be paid at the same time and in
the same form of consideration (e.g. cash, stock in the acquiring company,
promissory note or a combination thereof) as is the consideration received by
the holders of the majority of the outstanding voting securities of the Company
who participate in the Transaction.


4.5           Compensation and Benefit Programs. During the term of Executive’s
employment hereunder, Executive shall be entitled to participate in the
following plans as they may exist from time to time during the term hereof, to
wit, any and all medical, dental, hospitalization, accidental death and
dismemberment, disability, travel and life insurance plans, and any and all
other plans as offered by the Company from time to time to its Executives,
including savings, pension, profit-sharing, stock options, and deferred
compensation plans, subject to the general eligibility and participation
provisions set forth in such plans.

 
1

--------------------------------------------------------------------------------

 

4.6           Vacation Time and Other Benefits.  Executive shall be entitled to
three (3) weeks of vacation without loss of compensation each year during the
Employment Period.  For the purposes of this Section 4.6, a year shall begin on
January 1, 2009.  Vacation will be taken at such times as Executive and the
Chief Executive Officer shall mutually determine and provided that no vacation
time shall interfere with the duties required to be rendered by Executive
hereunder. Notwithstanding the foregoing, as an officer of Company, Executive is
expected to utilize his vacation time judiciously and so as not to jeopardize
the business of the Company. Unused vacation may not be carried forth to the
next calendar year without prior written consent by the Chief Executive Officer,
except that no written consent is required for carrying over a maximum of seven
(7) days to any subsequent year.


4.7           Expense Reimbursement.  Company shall provide the Executive
reasonable reimbursement of out-of-pocket expenses incurred by him in connection
with his duties hereunder.  The Company shall reimburse the Executive for all
such expenses upon presentation by the Executive, from time-to-time, of
appropriately itemized and approved (consistent with Company’s policy) accounts
of such expenditures.  Company shall also provide the Executive an automobile
allowance, which allowance shall not exceed $750 per month.


4.8           Withholding Taxes.  Company shall have the right to deduct or
withhold from all payments due to Executive hereunder any and all sums required
for any and all federal, social security, state and local taxes, assessments or
charges now applicable or that may be enacted and become applicable in the
future.


4.9           Adjustments.  If the outstanding shares of common stock of the
Company are increased, decreased or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed in respect of such shares of common stock
(or any stock or securities received with respect to such common stock), through
merger, consolidation, sale or exchange of all or substantially all of the
properties of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, spin-off or other distribution
with respect to such shares of common stock (or any stock or securities received
with respect to such common stock), then the number of shares of common stock
shall be equitably and appropriately adjusted.  Adjustments under this Section
4.9 will be made by the applicable authority, whose determination as to what
adjustments will be made and the extent thereof will be final, binding and
conclusive. No fractional interests will be issued from any such
adjustments.  Notice of any adjustment shall be given by Company to Executive
and shall be final and binding on Executive.


4.10         Prior Awards.  Executive and Company acknowledge that Executive was
previously awarded under the Company’s Equity Incentive Plan, as amended,
400,000 stock options pursuant to an option agreement dated July 12, 2005, of
which 80,000 stock options were previously vested and are exercisable in
accordance with the terms and conditions of the option agreement, and 320,000
stock options were canceled by Executive on July 1, 2008.


5.             NON-COMPETITION; NON-DISCLOSURE; AND RELATED MATTERS.


5.1           Non-Competition.  During the Employment Period and for a period of
twenty four (24) months after the termination of Executive’s employment with
Company for any reason (collectively the “Restriction Period”), the Executive
shall not, either directly or indirectly, for himself or any third party,
anywhere within or outside the United States (a) engage in or have any interest
in any activity that directly or indirectly competes with the business of the
Company or of any of its affiliates (which for purposes hereof shall include all
subsidiaries or parent companies of the Company, now or in the future during the
Employment Period), as conducted at any time during the Employment Period,
including without limitation, accepting employment from or providing consulting
services to any such competitor, owning any interest in or being a partner,
shareholder or owner of any such competitor, (b) solicit, induce, recruit, or
cause another person in the employ of the Company or its affiliates or who is a
consultant or independent contractor for the Company or its affiliates to
terminate his employment, engagement or other relationship with the Company or
its affiliates, or (c) solicit or accept business from any individual or entity
which shall have obtained the goods or services of, or purchased goods or
services from, the Company or its affiliates during the two (2) year period
immediately prior to the end of the Employment Period or which otherwise
competes with or engages in a business which is competitive with or similar to
the business of the Company or any of its affiliates, (d) call on, solicit or
accept any business from any of the actual or targeted prospective customers of
the Company or its affiliates (the identity of and information concerning which
constitute trade secrets and Confidential Information of the Company) on behalf
of any person or entity in connection with any business competitive with the
business of the Company, nor shall the Executive make known the names and
addresses of such customers or any information relating in any manner to the
Company’s trade or business relationships with such customers, other than in
connection with the performance of Executive’s duties under this Agreement.


5.2           Non-Disclosure.  The Executive shall not at any time during the
term hereof or thereafter divulge, communicate, or use in any way, any
Confidential Information (as hereinafter defined) pertaining to the business of
the Company and any of its subsidiaries or affiliates. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, sources of leads and methods of doing business) shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, the term “Confidential Information” includes, but is not
limited to, information disclosed to the Executive or known by the Executive as
a consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally known, about the Company or its
business. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Executive from disclosing Confidential Information to the extent
required by law provided that prior to disclosing any such information required
by law, Executive shall give prior written notice thereof to Company and provide
Company with the opportunity to contest the disclosure.  The Executive shall not
disclose, without limitation as to time, Confidential Information to any person,
firm, Company, association or other entity for any purpose or reason whatsoever,
except (i) to authorized representatives of the Company, (ii) during the
Employment Period, such information may be disclosed by the Executive as is
specifically required by Company in the course of performing his duties for the
Company, and (iii) to counsel and other advisers of Company subject to Company’s
prior approval and provided that such advisers agree to the confidentiality
provisions of this Section 5.2.

 
2

--------------------------------------------------------------------------------

 

5.3           Ownership of Developments.  All copyrights, patents, trade
secrets, or other intellectual property rights of a similar nature associated
with any ideas, concepts, techniques, inventions, processes or works of
authorship developed or created by Executive during the course of performing
work for the Company or its customers (collectively, the “Work Product”) shall
belong exclusively to the Company and shall, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code.  To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product.  Upon the
request of the Company, the Executive shall take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment.  All of the foregoing shall also
be deemed Confidential Information for the purposes of Section 5.2, above.


5.4           Books and Records. All books, records, and accounts relating in
any manner to the Company (i.e., financial information, customer, supplier,
vendor identity, etc.), whether prepared by the Executive or otherwise coming
into the Executive’s possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company on termination of the
Executive’s employment hereunder or otherwise on the Company’s request at any
time.


5.5           Definition of Company.  Solely for purposes of this Agreement, the
term “Company” also shall include any existing or future subsidiaries of the
Company that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.


5.6           Acknowledgment by Executive.  The Executive acknowledges and
confirms that (i) the restrictive covenants contained in this Section 5 are
reasonably necessary to protect the legitimate business interests of the
Company, and (ii) the restrictions contained in this Section 5 (including
without limitation the geographic area and length of the term of the provisions
of this Section 5) are not overbroad, overlong, or unfair and are not the result
of overreaching, duress or coercion of any kind. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is or will be
such as would cause the Company serious injury or loss if he were to use such
ability and knowledge to the benefit of a competitor or were to compete with the
Company in violation of the terms of this Section 5. The Executive further
acknowledges that the restrictions contained in this Section 5 are intended to
be, and shall be, for the benefit of and shall be enforceable by, the Company’s
successors and assigns and shall be enforced to the fullest extent of the law
applicable at the time that Company deems it necessary or advisable to enforce
the restrictive covenants and other provisions of this Section 5.


5.7           Injunctive Relief; Damages.  Because of the difficulty of
measuring economic losses to the Company as a result of a breach of the
foregoing covenants in this Section 5, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, the Executive agrees that the foregoing covenants may
be enforced by the Company in the event of breach by the Executive, by
injunctions and restraining orders.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other available remedy for such breach
or threatened breach, including the recovery of damages.


5.8           Severability; Reformation; Independent Covenants. The covenants in
this Section 5 are severable and separate, and the unenforceability of any
specific covenant shall not affect the provisions of any other covenant.
Moreover, in the event any court of competent jurisdiction shall determine that
the scope, time or territorial restrictions set forth are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent which the court deems reasonable, and the Agreement shall thereby
be reformed. Each covenant and agreement of Executive in this Section 5 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action by the Executive against the
Company (including the affiliates thereof), whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of such covenants or agreements.  It is specifically agreed that the periods of
restriction during which the agreements and covenants of the Executive made in
this Section 5 shall be effective, shall be computed by extending such periods
by the amount of time during which the Executive is in violation of any
provision of Section 5. The covenants contained in this Section 5 shall not be
affected by any breach of any other provision hereof by any party hereto.


5.9           Survival.  The obligations of the parties under Section 5 shall
survive the termination of this Agreement.

 
3

--------------------------------------------------------------------------------

 

6.             TERMINATION OF THE AGREEMENT.


6.1           Termination for Cause.  The Company may terminate Executive’s
employment under this Agreement for “Cause,” at any time, for any of the
following reasons: (i) Executive’s commission of any act of fraud, embezzlement
or dishonesty, (ii) Executive’s unauthorized use or disclosure of any
confidential information or trade secrets of the Company, (iii) any intentional
misconduct or violation of the Company’s Code of Business Ethics and Conduct by
Executive which has a materially adverse effect upon the Company’s business or
reputation, (iv) Executive’s continued failure to perform the major duties,
functions and responsibilities of Executive’s position after written notice from
the Company identifying the deficiencies in Executive’s performance and a
reasonable cure period of not less than ten (10) days or (v) a material breach
of Executive’s fiduciary duties as an officer of the Company.


6.2           Effect of Termination for Cause.  In the event of termination of
Executive for cause as set forth in Section 6.1, or a voluntary termination by
Executive, Executive shall have no right to any bonuses, salaries, benefits or
entitlements other than those accrued or required by law or specifically
provided under the terms of the applicable agreement, instrument or plan
document.  Payment of any further bonuses or other salaries claimed by Executive
will be in the sole and absolute discretion of the Chief Executive Officer of
the Company and Executive will have no entitlement thereto.


6.3           Disability and Death.  If during the Employment Period Executive
should die or suffer any physical or mental illness that renders him incapable
of fulfilling his obligations under this Agreement, and such incapacity existed
for a period of at least ninety (90) calendar days within a consecutive one
hundred and eighty (180) day period, the Company may, upon five (5) calendar
days written notice to Executive, terminate this Agreement. The determination of
the Company that Executive is incapable of fulfilling his obligations under this
Agreement shall be final and binding in the absence of fraud or manifest
error.  In the event of termination under this Section 6.3, Executive, or his
estate, shall be entitled to an amount equal to six (6) months’ Salary and any
other accrued compensation, plus such additional benefits, if any, as may be
approved by the Company’s Board of Directors.  Executive, or his estate, shall,
upon termination under the terms of this Section 6.3, be further entitled to
additional compensation, to be calculated on a pro rata basis according to the
number of accrued vacation days, if any, not taken by Executive during the year
defined for the purposes of vacation, in which Executive was terminated.


6.4           Voluntary Termination by Executive at the End of the Employment
Term.  Subject to Section 6.4 of this Section 6, in the event of voluntary
termination by Executive at the end of the Employment Period, Executive shall be
entitled only to those amounts that have accrued to the date of termination or
are expressly payable under the terms of the Company’s applicable benefit plans
or are required by applicable law.


6.5           Termination by Company during the Employment Term.  In the event
of termination by the Company other than at the end of the Employment Term,
other than for Cause under Section 6.1, Executive shall be entitled to (i) an
amount equal to six (6) months annual base salary paid in equal monthly
installments.  Said amount shall be reduced by the amount of earned income to
which Executive shall be entitled for services performed during the severance
pay period for any person or entity other than the Company; (ii) the product of
(I) any Awards described in Section 4.3 which Executive can show that he
reasonably would have received had Executive remained in such Executive capacity
with the Company through the end of the period covered by the Award (“Award
Period”),or six (6) months after the Date of Termination, whichever period is
greater, multiplied by (II) a fraction, the numerator of which is the number of
days during the Award Period up to the Date of Termination occurs through the
Date of Termination and the denominator of which is the total number of days in
the Award Period, but only to the extent not previously vested, exercised and/or
paid; provided that any payments pursuant to this Section 6.5(ii) shall be made
within 30 days following the end of the Award Period;  (iii) for six (6) months
following the Date of Termination, Company shall continue to provide medical and
dental benefits only to Executive on the same basis as such benefits are
provided during such period to the senior executive officers of Company;
provided, however, that if Company’s welfare plans do not permit such coverage,
Company will provide Executive the medical benefits (with the same after tax
effect) outside of such plans, (iv) an amount equal to the Transaction Bonus (as
defined in Section 4.4 above) which Executive can show that he reasonably would
have received had Executive remained in such Executive capacity with the Company
six (6) months after the Date of Termination, and (v) to the extent not
theretofore paid or provided, Company shall timely pay or provide to Executive
any other amounts or benefits which Executive is entitled to receive through the
Date of Termination under any plan, program, policy or practice or contract or
agreement, including accrued vacation to the extent unpaid (hereinafter referred
to as the "Other Benefits").


6.6           Termination Following Change in Control.  If the Company or any
successor terminates this Agreement at any time during the Employment Period
following a Change in Control of the Company: (i) Executive shall be entitled to
an amount equal to the Salary which would otherwise be payable over the
remaining term of this Agreement; and (ii) any outstanding Awards (including
substituted shares of the acquiring or surviving Company in the case of a merger
or acquisition) held by Executive or other benefits under any Company plan or
program, which have not vested in accordance with their terms will become fully
vested and exercisable at the time of such termination.

 
4

--------------------------------------------------------------------------------

 

6.7           Release of Claims.  Upon good and valuable consideration, the
receipt of which the Executive and the Company each hereby acknowledge, upon
termination of the Executive’s employment for any reason set forth in Section 6,
with the exception of the reasons for termination provided under Section 6.2 and
Section 6.4, the Company and the Executive agree to execute a release of claims,
substantially in the form attached hereto as Exhibit A, with respect to claims
that arise on or prior to the date of the execution of the release.  The
Executive’s execution of such release shall be a condition precedent to the
payment of any of the compensation and benefits referred to in this Section 6.


7.             DEFINITIONS.  As used in this Agreement, the following terms
shall have the following meanings:


7.1           "Change in Control" means an Ownership Change Event or series of
related Ownership Change Events (collectively, a "Transaction") in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event, the entity to which the assets of the Company were
transferred.  An "Ownership Change Event" shall be deemed to have occurred if
any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange by the stockholders of the Company of all or
substantially all of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company); or (iv)
a liquidation or dissolution of the Company. The sole exception to Change in
Control and Ownership Change Event as described above shall be any Change in
Control or Ownership Change Event that may result from the death or incapacity
of Richard J. Kurtz wherein his interest is transferred to his heirs only.  In
such event for the purposes hereof, no Change in Control or Ownership Change
Event shall be deemed to have occurred.


7.2           "Disability" means Executive’s absence from his duties with
Company on a full-time basis for at least 90 days during any consecutive one
hundred and eighty (180) day period as a result of incapacity due to mental or
physical illness as determined by a physician selected by Company and acceptable
to Executive. If Company determines in good faith that Executive’s Disability
has occurred during the Employment Period, it may give Executive written notice
in accordance with Section 6.3 of this Agreement of its intention to terminate
Executive’s employment. In such event, Executive’s employment shall terminate
effective on the thirtieth (30th) day after Executive’s receipt of such notice
(the "Disability Effective Date"), unless, within the thirty (30) days after
such receipt, Executive shall have been cleared by the physician to return to
work and has returned to full-time performance of his duties.


8.            ASSIGNMENT. Executive shall not have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.


9.            GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
conflict of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Delaware.  Venue for any
action brought hereunder shall be exclusively in Harris County, Texas and the
parties hereto waive any claim that such forum is inconvenient.


10.           PREVAILING PARTY.  In the event that Executive or Company elects
to incur legal expenses to enforce or interpret any provision of this Agreement,
the prevailing party, as determined by a mediator, arbitrator or court of
competent jurisdiction, as applicable, shall be entitled to receive such
reasonable legal expenses including, without limitation, attorney’s fees, costs
and necessary disbursements, in addition to any other relief to which such party
shall be entitled.


11.           INDEMNIFICATION.  The Company shall indemnify the Executive
against all lawsuits, losses, claims, expenses or other liabilities of any
nature by reason of the fact that he (a) is or was an officer, director,
employee or agent of the Company or any of its subsidiaries or affiliates, or
(b) while he is or was a director, officer, employee or agent of the Company or
any of its subsidiaries or affiliates, or (c) is or was servicing at the request
of the Company as a director, officer, partner, venture, proprietor, trustee,
employee, agent or similar functionary of another corporation, partnership,
joint venture, tryst, employee benefit plan or other entity.


12.           NON-BINDING MEDIATION.  In the event of a dispute under this
Agreement, each party agrees to submit to non-binding mediation prior to the
commencement of any legal or administrative proceeding against each other for
any alleged violation of the Agreement.  If the parties are unable to agree upon
an individual to serve as mediator, they shall each select an attorney or other
individual recognized as an approved mediator, and those two individuals
selected shall jointly agree upon the selection of a third individual who shall
alone serve as mediator. If such parties are also unable to agree upon an
individual to serve as mediator, the requirement of each party to submit to
non-binding mediation under this Agreement shall be waived and the provisions
contained under Section 13 shall apply.


13.           ARBITRATION.  In the event that the parties are unable to resolve
any dispute hereunder in accordance with the non-binding mediation terms of
Section 12, each party agrees to submit itself to binding statutory arbitration.
Such dispute shall be submitted to arbitration in the city of Houston, County of
Harris, State of Texas, before a panel of three neutral arbitrators in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and the arbitration determination resulting from any such
submission shall be final and binding upon the parties hereto. Judgment upon any
arbitration award may be entered in any court of competent jurisdiction.

 
5

--------------------------------------------------------------------------------

 

14.           ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company with
respect to such subject matter.  This Agreement may not be modified in any way
unless by written instrument signed by both the Company and the Executive. No
provision of this Agreement may be modified or waived unless such modification
or waiver is agreed to in writing and signed by Executive and by a duly
authorized officer of the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by Executive or the Company to insist upon
strict compliance with any provision of this Agreement or to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.


15.           NOTICES. All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested addressed as set forth
herein. Notices personally delivered, sent by facsimile or sent by overnight
courier shall be deemed given on the date of delivery and notices mailed in
accordance with the foregoing shall be deemed given upon the earlier of receipt
by the addressee, as evidenced by the return receipt thereof, or three (3) days
after deposit in the U.S. mail. Notice shall be sent (i) if to Company,
addressed to the Chief Executive Officer, c/o Lapolla Industries, Inc., 15402
Vantage Parkway East, Suite 322, Houston, Texas 77032, and (ii) if to Executive,
to his address as reflected on the payroll records of the Company, or to such
other address as either party hereto may from time to time give notice of to the
other.


16.           BENEFITS; BINDING EFFECT. This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.


17.           SEVERABILITY. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof.  If any invalidity is caused by length of time or size of area, or
both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 



LAPOLLA INDUSTRIES, INC.   EXECUTIVE                           By:
 /s/ Douglas J. Kramer, CEO
  By:
 /s/ Michael T. Adams
  Name: Douglas J. Kramer   Name: Michael T. Adams   Title: Chief Executive
Officer                     Witness:
 /s/ Mark Ussery
  Witness:
 /s/ Mark Ussery
 


 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


MUTUAL RELEASE


(a)           Michael T. Adams (the “Releasor”), for and in consideration of
benefits provided pursuant to the Executive Employment Agreement (the
“Agreement”), dated as of May 18, 2009, by and between the Releasor and Lapolla
Industries, Inc. (the “Company”), does for himself and his heirs, executors,
administrators, successors and assigns, hereby now and forever, voluntarily,
knowingly and willingly release and discharge the Company and its parents,
subsidiaries and affiliates (collectively, the “Company Group”), together with
their respective present and former partners, officers, directors, employees and
agents, and each of their predecessors, heirs, executors, administrators,
successors and assigns (but as to any partner, officer, director, employee or
agent, only in connection with, or in relationship to, his or its capacity as a
partner, officer, director, employee or agent of the Company and its
subsidiaries or affiliates and not in connection with, or in relationship to,
his or its personal capacity unrelated to the Company or its subsidiaries or
affiliates) (collectively, the “Company Releasees”) from any and all charges,
complaints, claims, promises, agreements, controversies, causes of action and
demands of any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Company Releasees, jointly or severally, Releasor or
Releasor’s heirs, executors, administrators, successors or assigns ever had or
now have by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the time Releasor executes this release arising out of or
relating in any way to Releasor’s employment relationship with the Company,
including but not limited to, any rights or claims arising under any statute or
regulation, including the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, or the Family and Medical Leave Act of 1993, each
as amended, or any other federal, state or local law, regulation, ordinance or
common law, or under any policy, agreement, understanding or promise, written or
oral, formal or informal, between any Company Releasee and Releasor.  Releasor
shall not seek or be entitled to any recovery, in any action or proceeding that
may be commenced on Releasor’s behalf in any way arising out of or relating to
the matters released under this Release. Notwithstanding the foregoing, nothing
herein shall release any Company Releasee from any claim or damages based on (i)
the Releasor’s rights under the Agreement, (ii) any right or claim that arises
after the date the Releasor executes this release, (iii) the Releasor’s
eligibility for indemnification in accordance with applicable laws or the
certificate of incorporation or by-laws of the Company (or any affiliate or
subsidiary) or any applicable insurance policy, with respect to any liability
the Releasor incurs or incurred as an officer or employee of the Company or any
affiliate or subsidiary (including as a trustee or officer of any employee
benefit plan) or (iv) any right the Releasor may have to obtain contribution as
permitted by law in the event of entry of judgment against the Releasor as a
result of any act or failure to act for which the Releasor and the Company or
any affiliate or subsidiary are held jointly liable.


(b)           The Releasor has been advised to consult with an attorney of the
Releasor’s choice prior to signing this release, has done so and enters into
this release freely and voluntarily.


(c)           The Releasor has had in excess of twenty-one (21) calendar days to
consider the terms of this release.  Once the Releasor has signed this release,
the Releasor has seven (7) additional days to revoke the Releasor’s consent and
may do so by writing to the Company.  The eighth day after the Releasor shall
have executed this release shall be referred to herein as the Revocation Date.


(d)           The Company, for and in consideration of the Releasor’s covenants
under the Agreement, on behalf of itself and the other members of the Company
Group and any other Company Releasee, their respective successors and assigns,
and any and all other persons claiming through any member of the Company Group
or such other Company Releasee, and each of them, does hereby now and forever,
voluntarily, knowingly and willingly release and discharge, the Releasor and
dependents, administrators, agents, executors, successors, assigns, and heirs,
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Releasor, jointly or
severally, the Company and each other member of the Company Group or any other
Company Releasee, their respective successors and assigns, and any and all other
persons claiming through any member of the Company Group or such other Company
Releasee ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising from the beginning of time to the time
the Company executes this release arising out of or relating to the Releasor’s
employment relationship with the Company, including, but not limited to, any
claim, demand, obligation, liability or cause of action arising under any
federal, state or local employment law or ordinance, tort, contract or breach of
public policy theory or alleged violation of any other legal
obligation.  Notwithstanding the foregoing, nothing herein shall release the
Releasor and his dependents, administrators, agents, executors, successors,
assigns, and heirs, (i) in respect of the Company’s rights under the Agreement,
including, without limitation, with respect to the Company’s rights under
Section 5.3 of the Agreement to enforce the Releasor’s obligations under Section
5 of the Agreement, or (ii) from any claims or damages based on any right or
claim that arises after the date the Company executes this release. This release
shall not apply to any claim relating to fraud, willful misconduct or breach of
fiduciary duty by the Releasor arising from any fact first learned by the
Company, excluding the Releasor’s knowledge, subsequent to the Company’s
execution of this release.


(e)           The Company’s release shall become effective on the Revocation
Date, assuming that the Releasor shall have executed this release and returned
it to the Company and has not revoked the Releasor’s consent to this release
prior to the Revocation Date.


(f)            In the event that any one or more of the provisions of this
release shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this release shall not in any
way be affected or impaired thereby.
 
 
7

--------------------------------------------------------------------------------

 
 
The law of the State of Delaware shall govern this release without reference to
its choice of law rules.


 
LAPOLLA INDUSTRIES, INC.
                   
By:
/s/ Douglas J. Kramer, CEO
   
Name:
Douglas J. Kramer
   
Title:
Chief Executive Officer
           
MICHAEL T. ADAMS
                   
By:
/s/ Michael T. Adams
   
Name:
Michael T. Adams
 

 
 
8

--------------------------------------------------------------------------------